DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 25, 27-28, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0049428) in view of Namkung et al. (US 2015/0227172).
Regarding claim 25, Lee teaches a foldable display device with improved durability and flexibility (Pg. 1, Paragraph [0007]). The foldable device may be formed with a display panel (“a display panel”) and a window member (Pg. 3, Paragraph [0058]; Fig. 1; Fig. 2). The panels may be formed with two rigid areas and a foldable region positioned between the two rigid areas (“a bending area at which the display panel is configured to bend or fold around a bending axis and a non-bending area extending from respective edges of the bending area”) (Pg. 3, Paragraph [0057]). The window portion may include a first layer (“support member on the display panel across the bending area and the non-bending areas”) and a second layer, where, as illustrated in figures 5A and 1, the first layer is in contact with the display panel (“a cover member facing the display panel such that at least a portion of the support member is between the display panel and the cover member”) (Pg. 4, Paragraph [0081]; Fig. 5B). The layer L1 may include a convex portion extending in a third direction (Pg. 5, Paragraph [0088]). 
Lee is silent with respect to the support member comprising an adhesive layer defining a groove portion at the bending area, and a base layer overlapping the adhesive layer and the groove portion and the display panel being configured to be inserted into the groove when the display is bent and withdrawn from the groove portion when the display is unbent. Lee is additionally silent with respect to the adhesive layer being continuous with the non-bending areas and the groove extending in a direction parallel with the bending axis. However, Lee does teach the first layer of the window member being formed from an adhesive material and the 
Namkung teaches foldable display devices which includes a grooved region (Pg. 1, Paragraph [0003] and [0006]). Figure 2 illustrates an example in which no groove portion is formed which results in the display being damaged, broken or cut (PG. 3, Paragraphs [0057]-[059]). Therefore, the display illustrated in figures 3 and 4 shows a display in which includes a display panel 170, a first adhesive layer 230, a touch screen panel 250, a second adhesive layer and a transparent member 290 being provided with a groove portion at the bending areas in order to prevent the display from being damaged during bending (Pg. 3, Paragraph [0061]). The touch screen panel may be formed with upper and lower PET films and, as illustrated in figure 4, the touch screen panel is configured to bend (Pg. 6, Paragraph [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the window member of the display devices of Lee such that they are formed from the adhesive layer 230 with the groove portion and the touch screen panel which contains upper and lower PET films in order to prevent damage from being done to the display device during bending operations. One of ordinary skill would appreciate that the groove portion would be overlapping and parallel with the bending area whereas the adhesive layer is continuous with the non-bending areas as illustrated in figure 3 of Namkung. Furthermore, one of ordinary skill would appreciate, as illustrated in figure 3, that the touch screen panel would overlap with both the groove area and the adhesive layer. Lastly, as illustrated in figures 3 and 4, when the display is unbent, the display panel does not extend into the groove portion, however, when bent, the display panel extends into the groove portion. 
Regarding claim 27, Lee teaches the foldable device as discussed above with respect to claim 25. Although Lee illustrates the foldable device folded in the direction as illustrated in 
Regarding claim 28, Lee teaches the foldable device as discussed above with respect to claim 25. Furthermore, Lee teaches the display panel may include an image display layer (“the display panel further comprises a display unit therein”) (Pg. 1, Paragraph [0016]). Additionally, the rigid areas may be provided such that they are substantially parallel to each other (“wherein both edges of a surface of the display panel are configures to be bent or folded to face each other”) (Pg. 3, Paragraph [0053]).
Regarding claims 30-31, Lee teaches the flexible display device as discussed above with respect to claim 25. Namkung teaches the flexible display devices which include a grooved portion in order to prevent being damaged during bending as discussed above with respect to claim 25. As illustrated in figures 3 and 4 of Namkung, The groove portion extends in to the second adhesive layer and the transparent member, which would be analogous to the second layer of Lee, (“wherein the cover member defines a space between a first portion of the cover member at the first non-bending area and a second portion of the cover member at the second non-bending area such that respective top surfaces of the first and second portions of the cover member are separated by the space, and such that respective bottom surfaces of the first and second portions of the cover member are separated by the space”) in order to prevent damage from being done to the display device, which overlaps with the groove portion of the first adhesive layer (“wherein the groove overlaps the space”).
Regarding claim 32, Lee teaches the foldable device as discussed above with respect to claim 25. As illustrated in figure 2, the lengths of the display panel and the window member are 
Regarding claim 33, Lee teaches the foldable device as discussed above with respect to claim 25. Namkung teaches the flexible display devices which include a grooved portion in order to prevent being damaged during bending as discussed above with respect to claim 25. As discussed above, the touch screen panel is provided with an upper and lower PET films (“the base layer comprises at least one material selected from the group consisting of PET, PEN, PES and PE”). 
Regarding claim 34, Lee teaches the foldable device as discussed above with respect to claim 25. Lee in view of Namkung teaches the first layer of the window member as being formed from the adhesive layer with the groove and the touch screen panel as discussed above such that the thickness of the touch screen panel and the adhesive layer and the touch screen panel with the groove in the first adhesive layer are the same (“wherein a thickness of the base layer and the groove is substantially equal to a thickness of the base layer and the adhesive layer”).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/9/2021, with respect to the rejection of claim 25 under 35 U.S.C. 103 have been fully considered and are persuasive. 
As noted in the Advisory Action dated 8/17/2021, applicant’s arguments regarding the combination of Lee in view of Chang failing to teach the newly presented amendments regarding the adhesive layer being continuously disposed on the non-bending areas was found 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL P. DILLON
Examiner




/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783